Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 July 29, 2008 2:00 p.m. Pacific Time Company Press Release SOURCE: Cowlitz Bancorporation CONTACTS: Richard J. Fitzpatrick, Chief Executive Officer Gerald L. Brickey, Chief Financial Officer (360) 423-9800 Cowlitz Bancorporation Reports Financial Results for the Second Quarter of 2008 - Capital Position Remains Strong - Net Interest Margin Expands; Loan Growth Solid LONGVIEW, Wash., July 29, 2008 /PRNewswire/ Flash Results Cowlitz Bancorporation (NASDAQ: CWLZ ) (Numbers in Thousands, Except Per Share Data) Three Months Ending Six Months Ending June 30, March 31, June 30, June 30, 2007 Net Interest Income $5,735 $5,540 $5,402 $11,137 $11,292 Provision for Credit Losses $13,002 $0 $593 $13,595 $275 Net Income (Loss) ($8,091) $673 $902 ($7,189) $1,951 Diluted EPS ($1.60) $0.13 $0.18 ($1.42) $0.38 Total Period End Loans $428,187 $382,711 Total Period End Deposits $465,372 $418,010 Cowlitz Bancorporation (NASDAQ: CWLZ ) and its wholly-owned subsidiary Cowlitz Bank announced today that the Companys net loss for the quarter ended June 30, 2008 was $8.1 million, or ($1.60) per diluted share, compared with net income of $673,000, or $0.13 per diluted share, during the same period of 2007. For the first six months of 2008, the Companys net loss was $7.2 million, compared with net income of $2.0 million in the first half of 2007. The Companys second quarter 2008 results reflected the unfavorable conditions in the residential real estate market that have resulted in declining real estate valuations and have affected home builders and developers of residential real estate properties ability to repay loans. Our non-performing assets today remain concentrated in a few problem loans related to residential real estate development. We have taken aggressive and timely actions to best position the Bank to manage effectively through this economic cycle, stated Mr. Fitzpatrick. Cowlitz Bank continues to have excellent liquidity with a solid deposit base, approximately $100 million of borrowing capacity with the FHLB and capital ratios in excess of regulatory levels required to be well-capitalized, he added. The table below illustrates the capital ratios for Cowlitz Bancorporation consolidated and Cowlitz Bank. Actual Adequately Capitalized To Be Well-Capitalized (dollars in thousands) Amount Ratio Amount Ratio Amount Ratio June 30, 2008 Total risk-based capital: Consolidated $ 59,439 12.22% $ 38,920 > 8.00% N/A N/A Bank $ 57,247 11.79% $ 42,366 > 8.00% $ 48,557 > 10.00% Tier 1 risk-based capital: Consolidated $ 53,257 10.95% $ 19,460 > 4.00% N/A N/A Bank $ 51,075 10.52% $ 19,423 > 4.00% $ 29,134 > 6.00% Tier 1 (leverage) capital: Consolidated $ 53,257 10.06% $ 21,183 > 4.00% N/A N/A Bank $ 51,075 9.63% $ 21,215 > 4.00% $ 26,519 > 5.00% The provision for credit losses was $13.0 million in the second quarter of 2008. There was no provision in the second quarter of 2007 and $593,000 in the first quarter of 2008. Net loan charge-offs were $5.2 million in the second quarter of 2008. Consistent with regulatory guidelines and industry trends, the Company has accelerated the charge off of impairment reserves to the period when estimated collateral values are less than the loan balance for collateral dependent loans. Previously, the Company would recognize the charge-off on certain loans when the loan was resolved, sold or foreclosed on. As of June 30, 2008, the Companys non-accrual loans are carried at managements estimate of net realizable value. We have extensively reviewed our loan portfolio and believe that we are appropriately reserved at this time, stated Ernie D. Ballou, Vice President and Chief Credit Administrator. We are actively working with a relatively small number of customers and our bank-owned properties to resolve these issues as quickly as possible; however, given the current state of the real estate markets, it is prudent to expect a potentially lengthy time to resolution. Our single family residential portfolio continues to have minimal delinquencies. The allowance for loan losses increased to 161% of non-performing loans at June 30, 2008, compared with 30% of non-performing loans at June 30, 2007 and 78% at March 31, 2008. The increase in the allowance for loan losses is primarily the result of an increasing risk profile in the Banks land acquisition and development portfolio, as builder/developers are experiencing reduced cash flows due to sluggish sales and collateral values have fallen sharply. The allowance for loan losses increased to 3.28% of loans outstanding at June 30, 2008, compared with 1.27% in the same quarter last year and 1.50% at March 31, 2008. Total non-performing assets were $12.9 million at June 30, 2008, down from $16.9 million at June 30, 2007 and $14.0 million at March 31, 2008. As a percentage of total assets, non-performing assets were 2.44% at June 30, 2008, compared with 3.45% at June 30, 2007 and 2.56% at March 31, 2008. Non-accrual loans at June 30, 2008 consisted of four relationships totaling $8.6 million. All of these relationships related to land acquisition and development loans in Oregon and Washington. During the second quarter of 2008, the Company charged off to the allowance for loan losses two smaller relationships totaling $720,000 and recorded charge-offs on two other real estate related relationships totaling approximately $3.2 million. Two new real estate related relationships were placed on nonaccrual in the quarter, totaling approximately $4.5 million. Other real estate owned (OREO) totaled $3.9 million at June 30, 2008, down $2.1 million from $6.0 million at March 31, 2008. The decrease was primarily due to asset write-downs in the quarter totaling approximately $2.0 million to reflect recent appraisals and managements assessment of amounts ultimately collectible on disposition of the properties. OREO at June 30, 2008 consisted primarily of one residential real estate development project and one parcel of land in the Portland, Oregon area. Total loans increased 12% to $428.2 million, up from $382.7 million at June 30, 2007, with loans growing at an annualized rate of 12% in the second quarter of 2008. The Companys loan mix continues to reflect a business banking focus. As land development and construction loan maturities occur, the Company intends to shift its loan mix to increase commercial and industrial loans. Total deposits increased 11% to $465.4 million at June 30, 2008 from $418.0 million at June 30, 2007. Net interest margin as a percentage was 4.87% for the second quarter of 2008, compared with 5.09% in the second quarter of 2007 and 4.65% in the first quarter of 2008. Net interest income was $5.7 million in the second quarter of 2008, compared with $5.5 million in the same quarter last year and $5.4 million in the first quarter of 2008. The second quarter 2008 net interest margin was affected by several factors, including rate cuts by the Federal Reserve of approximately 300 basis points between September 2007 and May 2008, continued competitive market pricing on both sides of the balance sheet, the level of nonperforming loans and a lower level of noninterest-bearing demand deposit accounts year-over-year. Deposit rates are generally slow to fall relative to the rate of decline in the Federal Reserves target federal funds rate. The Bank is beginning to see the effect of declining rates on overall deposit costs as the average rate on interest-bearing liabilities fell to 3.36% in the second quarter of 2008 from 4.02% in the first quarter and 4.26% in the second quarter a year ago. This reduction, combined with our hedging strategy, improved our margin this quarter, said Mr. Fitzpatrick. The net settlement from interest rate contracts contributed $820,100 to net interest income in the second quarter of 2008, compared with $431,200 in the first quarter of 2008 and payments to counterparties of $57,000 in the second quarter of 2007. The 2008 net interest margins were also affected by the Companys election to redeem $45.1 million in callable certificates of deposit, with $21.5 million settling in March of 2008 and the balance in the second quarter of 2008. The new certificates of deposit have an approximately 140 basis point lower average cost and a slightly longer duration. In connection with the redemptions, the Company wrote off all unamortized premiums associated with those deposits. The deposit premium write-off increased the average cost of interest-bearing liabilities and decreased the net interest margin by approximately 6 basis points in the second quarter of 2008, and increased the average cost of interest-bearing liabilities by 13 basis points and decreased the margin by 10 basis points in the first quarter of 2008. The margin in the second quarter of 2007 was lower by approximately 25 basis points as the result of interest reversals on non-accrual loans in that quarter. Non-interest income in the second quarter of 2008 included securities losses of $432,000. Of this loss, $200,000 was related to the sale of four mortgage-backed securities.
